                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                NORTHERN DIVISION


LLOYD AND KIM DAVIS, Individually
and as parents and next friends of WILSON
DAVIS, a minor                                                               PLAINTIFFS

vs.                           CASE NO. 1:16-CV-00041-JM

GEICO ADVANTAGE INSURANCE COMPANY                                            DEFENDANT

                                          JUDGMENT

       For the reasons stated in the order entered this date, Plaintiffs’ complaint is dismissed

with prejudice.

       Dated this 8th day of August, 2019.


                                                     _____________________________
                                                     James M. Moody Jr.
                                                     United States District Judge
